     Case 2:20-cv-01714-WBS-DB Document 13 Filed 04/22/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANDRE RAMON CRAVER,                                No. 2:20-cv-1714 WBS DB P
12                       Plaintiff,
13            v.                                         ORDER
14    T. TRAN,
15                       Defendant.
16

17          Plaintiff, a state prisoner, proceeds without counsel in an action brought under 42 U.S.C. §

18   1983. On January 11, 2021, the undersigned screened plaintiff’s complaint pursuant to 28 U.S.C.

19   § 1915(e). The January 11, 2021 screening order determined that plaintiff’s complaint had stated

20   a cognizable First Amendment retaliation claim against defendant Tran, but that no other claims

21   were cognizable as pleaded. The January 11, 2021 screening order directed plaintiff that within

22   30 days, plaintiff was to file one of the following: a first amended complaint curing the

23   deficiencies identified in the screening order, a notice of voluntary dismissal, or a notice of

24   election to stand on the complaint. (ECF No. 5.) The undersigned separately issued an order to

25   CDCR directing monthly payments for the filing fee for this case (ECF No. 6.)

26          On January 29, 2021, the court received plaintiff’s request for copies of the January 11,

27   2021 orders. Plaintiff’s request stated his Prison Trust Account statement reflected payments for

28   this case, but plaintiff had not received anything from the court explaining why the court had
                                                        1
     Case 2:20-cv-01714-WBS-DB Document 13 Filed 04/22/21 Page 2 of 3


 1   directing payment of the filing fee. Copies of the January 11, 2021 orders were re-served on

 2   plaintiff.

 3            On March 22, 2021, the undersigned issued findings and recommendations in this case.

 4   Plaintiff had not complied with the January 11, 2021 screening order despite being re-served with

 5   the order at plaintiff’s request. Thus, the undersigned recommended this case be dismissed

 6   without prejudice for failure to comply with a court order and failure to prosecute. (ECF No. 10.)

 7            On the same day, but after the findings and recommendations were filed, plaintiff’s

 8   second request for copies of the court’s screening order and the order directing payment of the

 9   filing fee was received at the court. The January 11, 2021 orders were, for the second time, re-

10   served on plaintiff.

11            On April 16, 2021, the court received plaintiff’s objections to the March 22, 2021 findings

12   and recommendations. Plaintiff’s objections state that at the time of writing, he still had not

13   received any copies of the January 11, 2021 orders.

14            Good cause shown, IT IS HEREBY ORDERED:

15            1. The March 22, 2021 findings and recommendations (ECF No. 10) are vacated;

16            2. The Clerk’s Office is directed to re-serve ECF No. 5 and ECF No. 6 on plaintiff;

17            3. The Clerk’s Office shall send plaintiff a blank civil rights complaint form; and

18            4. Plaintiff is granted 30 days from the date of this order to file one of the following: a

19                 first amended complaint curing the deficiencies identified in the January 11, 2021

20                 screening order, a notice of voluntary dismissal, or a notice of election to stand on the
21                 complaint.

22   Dated: April 21, 2021

23

24

25

26
     DLB7
27   crav1714.vacate.frs

28
                                                          2
     Case 2:20-cv-01714-WBS-DB Document 13 Filed 04/22/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          3
